Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The abstract of the disclosure is objected to because it is grammatically confusing due to run-on a run-on sentence.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, in lines 7-8, “the signal generation module” is indefinite because it lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kremin et al (US 2016/0188105).

As per claims 1 and 12 Kremin et al. depicts in figures 3-5A and discloses: A touch controller, configured to determine a position where a user touches a touchscreen 300, wherein the touchscreen 300 includes a first transmitting electrode 220 Tx1 {figures 3 & 4}, a second transmitting electrode 220 Tx2 {figures 3 & 4} and a receiving electrode 230 RxN {figures 3 & 4}, and the touch controller comprises: a signal generation module 502 & 504 {figure 5A & [0052] In these embodiments, the signal sources 502 and 504 generate analog signals to be received by the in-phase circuitry 506 and the opposite phase circuitry 508. The signal sources 502 and 504 may be passive components that generate one or more carrier signals, having one or more frequencies. In other embodiments, the signal sources 502 and 504 may be components that are controlled externally, for example, by the CPU core 406 of the processing device 400. }, configured to perform an in-phase code transmission 506 {figure 5A} at a first time so that the receiving electrode 230 RxN receives an in-phase code receiving signal τ1 correspondingly, and perform an inverting-phase code transmission 508 {figure 5A} at a second time so that the receiving electrode 230 RxN receives an inverting-phase code receiving signal τ2 correspondingly, wherein when performing the in-phase code transmission 506, the signal generation module 502 & 504 simultaneously generates a first transmitting signal having a first phase and a second transmitting signal having a second phase to the first transmitting electrode Tx1 and the second transmitting electrode Tx2, respectively, { [0045] FIG. 3 illustrates multi-phase scanning of a capacitance sensor matrix 300 having M row TX electrodes 220 and N column RX electrodes 230 in which multiple transmitter signals 302 are driven at the substantially same time according to one embodiment. } and when performing the inverting-phase code transmission 508, the signal generation module 502 & 504 simultaneously generates the second transmitting signal and the first transmitting signal to the first transmitting electrode Tx1 and the second transmitting electrode Tx2, respectively; [figure 3 & [0082] the processing logic then applies the same drive signal having the second phase to the first TX electrode during a second scanning stage, and applies the same drive signal having the first phase to the second TX electrode during the second stage } and a demodulation module 204 {figure 2 & [0041] A demodulator 204 receives the sense signal and the carrier signal 250, outputting a signal to be filtered by a filter 205, and converted into a digital value using the ADC 206 }, configured to determine the position where the user touches the touchscreen 300 according to the in-phase code receiving signal τ1 corresponding to the first time and the inverting-phase code receiving signal τ2 corresponding to the second time. { [0046] & [0082] }

As per claims 2 and 13 Kremin et al. discloses: The touch controller of claim 1, wherein the first transmitting signal and the second transmitting signal have the same frequency. { figure 5A & [0051] The opposite phase circuitry 508 may receive the same signal from the signal source 502 and generates an opposite phase signal to be applied to one or more TX electrodes of the capacitance sensor matrix 300. }

As per claims 3 and 14 Kremin et al. discloses: The touch controller of claim 1, wherein the first transmitting signal and the second transmitting signal have the same amplitude. { figure 5A & [0051] The opposite phase circuitry 508 may receive the same signal from the signal source 502 and generates an opposite phase signal to be applied to one or more TX electrodes of the capacitance sensor matrix 300. }

As per claims 4 and 15 Kremin et al. discloses: The touch controller of claim 1, wherein the first transmitting signal and the second transmitting signal are orthogonal to each other. {figure 5A & [0052] Alternatively, more than two signal sources can be used to generate multiple signals, including at least the in-phase signal and one or more opposite phase signals . . . [0062] There are multiple other ways for the phase matrix filling. In one embodiment, the phase matrix is filled using orthogonal sequences. In the second embodiment, the phase matrix is filled using Walsh functions, complementary sequences, or the like. The selection criterion can be based on the orthogonal sequences generations. In one embodiment, the phase matrix can be filled to have constant sum of elements for receivers with limited dynamic range.}

As per claims 5 and 16 Kremin et al. depicts in figures 3 & 5A and discloses: The touch controller of claim 1, wherein the signal generation module 502 & 504 is further configured to perform an in-phase code transmission 506 at a third time so that the receiving electrode 230 RxN receives an in-phase code receiving signal τ1 correspondingly. { [0080] In another embodiment, during the second scanning stage, the processing logic applies a third drive signal to the first TX electrode, and applies the first drive signal to the second TX electrode. The third drive signal has at least one of a different amplitude, a different phase, a different frequency, or a different sequence than the first and second drive signals. The processing logic may then apply the third drive signal to the second TX electrode during the a third scanning stage. }

As per claims 6 and 17 Kremin et al. depicts in figures 2-3 and discloses: The touch controller of claim 5, wherein the demodulation module 204 further determines the position where the user touches the touchscreen 300 according to the inverting-phase code receiving signal τ2 corresponding to the second time and the in-phase code receiving signal τ1 corresponding to the third time. { [0082] In another embodiment, processing logic applies a same drive signal to each of the TX electrodes of a touch panel during multiple scanning stages, and changes phase relations of the same drive signal for the TX electrodes during the scanning stages. For example, the processing logic changes the individual phases of the drive signal to be applied to each of the TX electrodes. The processing logic receives sense signals from RX electrodes to detect a presence of an object on the touch panel. The sense signals represent capacitances of intersections of the TX electrodes and RX electrodes. In one embodiment, in order to change the phase relations during a first scanning stage, the processing logic applies the drive signal having a first phase to a first TX electrode, and applies the same drive signal having a second phase to a second TX electrode. In one embodiment, the second phase is an opposite phase of the first phase (e.g., 0 and 180 degrees). In another embodiment, the second phase is a different phase, but not an opposite phase. In one embodiment, the processing logic then applies the same drive signal having the second phase to the first TX electrode during a second scanning stage, and applies the same drive signal having the first phase to the second TX electrode during the second stage. In another embodiment, the processing logic applies the same drive signal having a third phase to the first TX electrode during the second stage, and applies the same drive signal having the first phase to the second TX electrode. Then, during a third scanning stage, the processing logic applies the same drive signal having the third phase to the second TX electrode. Alternatively, the processing logic can apply the same drive signal, and change the phases of the respective signals in other patterns as would be appreciated by one of ordinary skill in the art having the benefit of this disclosure. }

As per claims 7 and 18 Kremin et al. discloses: The touch controller of claim 1, wherein the first transmitting signal and the second transmitting signal are not orthogonal to each other. { figure 5A & [0051] The opposite phase circuitry 508 may receive the same signal from the signal source 502 and generates an opposite phase signal to be applied to one or more TX electrodes of the capacitance sensor matrix 300. }

As per claims 8 and 19 Kremin et al. discloses: The touch controller of claim 7, wherein the demodulation module 204 further determines the position where the user touches the touchscreen 300 according to the first phase and the second phase. { [0082] }

As per claims 9 and 20 Kremin et al. discloses: The touch controller of claim 1, wherein the first transmitting electrode Tx1 and the second transmitting electrode Tx2 are disposed adjacent to each other. {figures 3 & 4}

As per claim 10 Kremin et al. discloses: A chip, comprising: the touch controller of claim 1. {figure 7}

As per claim 11 Kremin et al. discloses: A touch control system, comprising: a touchscreen 300, including a first transmitting electrode Tx1, a second transmitting electrode Tx2 and a receiving electrode 230 RxN, wherein the receiving electrode 230 RxN is coupled to the first transmitting electrode Tx1 and the second transmitting electrode Tx2; and the touch controller of claim 1. {figures 3-4}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd